Citation Nr: 0018275	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  98-13 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant








INTRODUCTION

The veteran had active service from November 1989 to May 
1991.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The veteran testified at a videoconference hearing 
before the undersigned acting Board member in November 1998.  
The case was remanded to the RO in February 1999 and December 
1999, and it is again before the Board for further appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's only service-connected disability is low 
back strain, which is evaluated as 40 percent disabling.  

3.  The veteran has three years of college education, 
including college courses in graphic arts; she has pre-
service work experience as a tire and battery installer, 
package handler and automechanic; she last worked full time 
in 1991.  

4.  The veteran's service-connected low back strain is not of 
such severity as to preclude her from securing or following a 
substantially gainful occupation consistent with her 
education and occupational experience.  





CONCLUSION OF LAW

The criteria for a total rating based on unemployability due 
to service-connected disabilities have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 
4.16 (1999)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to a total rating based on 
unemployability due to service connected disability is 
plausible and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Board is satisfied 
that all relevant evidence has been obtained with respect to 
this claim.  

Factual Background

The veteran filed her current total rating claim in October 
1997, and on her VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, dated in 
March 1998, she reported that she had completed three years 
of college, including training for automechanics.  In 
addition, she stated that she was currently engaged in 
college studies of graphic arts, which she started in 1994.  
She stated that she last worked full time in May 1991 (which 
was when she was discharged from service), and she said it 
was at that time that her back disability affected her full-
time employment.  Other records show that prior to service 
the veteran had work experience installing tires and 
batteries in automobiles and also worked as a loader for 
United Parcel Service.  During service she worked as a 
generator mechanic.  

The veteran's only service-connected disability is low back 
strain, evaluated as 40 percent disabling.  In its December 
1999 decision, the Board affirmed the 40 percent rating of 
low back strain.  The only new medical evidence added to the 
record since then is a VA outpatient record dated in January 
2000 from the woman's health clinic, which includes no 
findings concerning the veteran's low back disability.  This 
record does not show, nor does the veteran contend, that 
there has been an increase in severity of her low back 
disability.  

The veteran was awarded Social Security disability benefits 
in a decision dated in June 1994 and those benefits were 
continued in a decision dated in April 1998.  In the 1994 
decision, the veteran was found disabled as of September 1993 
because of depression with a secondary diagnosis of low back 
pain syndrome and avoidant personality disorder.  She was 
considered incapable of performing even the functions of 
unskilled work activity on a sustained basis because of 
inability to tolerate work pressure.  

In a Social Security pain questionnaire dated in December 
1997, the veteran stated that her low back pain first began 
to affect her activities in 1991 and that since the pain 
began she could no longer work as an automechanic because the 
job involved heavy lifting.  At a January 1998 examination, 
Rodney Schainis, M.D., diagnosed the veteran as having low 
back pain.  He noted the veteran took aspirin with some 
relief.  The veteran said she had limitation in her ability 
to walk or sit for very long periods as well as do any 
strenuous type of activity.  

In a February 1998 report, a Social Security Vocational 
Assessment Specialist reported that a Physical Capacities 
Assessment in January 1998 indicated that the veteran's low 
back pain syndrome restricted her to the ability for medium 
work activity.  In the April 1998 decision continuing the 
Social Security disability award, the primary diagnosis was 
depression and the secondary diagnosis was lumbar strain.  

At a VA orthopedic examination in April 1998, the veteran 
stated that she had previously attempted to get a job at the 
post office but was turned down because of her back 
disability.  She said she could not do manual work or heavy 
lifting.  The examiner did not comment on the effect of the 
veteran's low back disability on her ability to work.  At a 
VA social and industrial survey in April 1998, the veteran 
reported that she had tried to get a part-time job at the 
post office in 1995, but was not hired due to her lifting 
limitation of 20 pounds associated with her back disability.  
When asked why she didn't try to get jobs without lifting 
requirements, the veteran replied that she would not want to 
work full time because she did not want to lose her Social 
Security benefits.  In her report, the social worker stated 
that the veteran's low intellectual functioning might limit 
her ability to work at non-labor intensive employment and 
that her service-connected back injury seemed to limit her 
ability to lift over 20 pounds.  She concluded that it could 
be said that the veteran's inability to work was likely a 
combination of her low intellectual functioning and her 
service-connected condition.  The social worker said it was 
her opinion that it might be difficult for the veteran to be 
able to find a job that would allow her to be financially 
independent.  In an earlier paragraph of the report the 
social worker noted that the veteran reported that around the 
house she did plumbing repairs, yard work and home 
maintenance, but experienced pain in her back when she did 
too much repetitive work.  The veteran also reported that she 
had replaced the vinyl tile on the floor in the family home, 
including recently replacing the tile in the kitchen of the 
home.  

At the interview with the VA social worker, at a VA general 
medical examination in April 1998 and at her videoconference 
hearing in November 1998, the veteran reported she was 
receiving VA vocational rehabilitation assistance and was 
attending college, with a major in art.  Her VA Vocational 
Rehabilitation folder includes an evaluation report prepared 
in mid-1998 in which the interviewer concluded that the 
veteran was unable to engage in occupational activities 
requiring strenuous physical stamina.  It was noted that the 
veteran hoped to complete training and earn her degree in art 
with emphasis in animation art so as to secure employment as 
an animation artist.  

At a VA orthopedic examination in March 1999, the veteran 
complained of low back pain and occasional radiating pain to 
the left thigh since 1991.  She said the pain was 
precipitated by lifting more than 20 pounds, and by bending 
or stooping.  On examination, there was limitation of motion 
of the lumbar spine.  The examiner noted weakness with 
rotation and bending, and there was paraspinal tenderness 
from L2 to S1.  The diagnosis was spondylolysis at L5 with 
pars interarticularis defect, grade I spondylolisthesis, L5 
over S1.  The examiner indicated he had reviewed the 
veteran's medical records and commented that the veteran's 
ability to function or perform work was limited by her back 
condition, and he would recommend light sedentary functions.  

Analysis

VA will grant a total rating for compensation purposes based 
unemployability where the evidence shows that the veteran, by 
reason of her service-connected disability, is precluded from 
obtaining or maintaining substantially gainful employment 
consistent with her education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such 
disability, it must be rated at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability rated at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent.  38 C.F.R. § 4.16(a).  With the 40 percent 
disability rating for the veteran's low back strain and no 
other service-connected disability, the veteran does not meet 
the minimum schedular requirements for a total rating based 
on unemployability due to service-connected disabilities.  
However, for those veterans who fail to meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a), total disability 
ratings for compensation may nevertheless be assigned when it 
is found that the service-connected disability is sufficient 
to produce unemployability; such cases should be referred to 
the Director, Compensation and Pension Service, for extra-
schedular consideration.  38 C.F.R. § 4.16(b).  

It is undisputed that the veteran's low back disability is 
significantly disabling and, indeed, precludes employment in 
any field requiring significant physical exertion, including 
positions with the postal service or any other job that 
requires heavy lifting in particular.  However, these facts 
do not equate to a finding that the veteran is unemployable 
due solely to her service-connected disability.  The 
inability to perform the tasks required of particular 
occupations does not meet the test of unemployability.  This 
is not to say that the veteran might not encounter 
significant problems finding employment.  However, the 
underlying determination is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether she can actually find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

It is significant that the Social Security Administration 
based its award of disability benefits primarily on the 
veteran's depression and only secondarily on her back 
disability and personality disorder.  The Board observes that 
service connection is not in effect for depression, while a 
personality disorder, by itself, is not a disability for 
which service connection may be granted under the law.  The 
ultimate award and continuation of disability benefits by the 
Social Security Administration, based on a finding of 
unemployability, was thus predicated on disabilities that may 
not be considered when determining whether a total 
compensation rating based on unemployability may be granted 
by VA.  Different laws and different adjudication 
considerations control the determination by VA.  

As noted earlier, occupations requiring significant exertion 
are not available to the veteran, and the VA social worker 
who conducted the social and industrial survey in April 1998 
expressed concern about the ability of the veteran to do non-
labor intensive functions because of intellectual 
limitations.  The Board notes however, that in her 
rehabilitation program the veteran has completed college 
courses, and that as of June 1998 her cumulative grade point 
average for 45 credit hours was 3.155 out of a possible 4.000 
at the College of DuPage.  Further, the examiner at the March 
1999 VA orthopedic examination who was specifically requested 
to address the veteran's ability to work recommended light 
sedentary functions, but did not conclude that the veteran's 
back disability foreclosed all types of employment.  Based on 
its review of all relevant evidence, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's service-connected lumbar strain is of such severity 
as to preclude her from securing or following a substantially 
gainful occupation consistent with her education and work 
experience.  




ORDER

A total disability rating based on unemployability due to 
service-connected disability is denied.  



		
	NANCY S. KETTELLE
	Acting Member, Board of Veterans' Appeals



 

